Citation Nr: 1546257	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  12-06 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral eye condition.

2.  Entitlement to service connection for scarring of the face.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for myocardial infarction and pericarditis, to include as secondary to PTSD.

5.  Entitlement to service connection for a gunshot wound to the right knee.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a gunshot wound to the left shin.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran filed a notice of disagreement on July 2010.  A statement of the case (SOC) was provided on January 2012.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on March 2012.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of Clemons, the Board concludes that the Veteran's claim for PTSD actually encompasses a greater claim for an acquired psychiatric disorder, as he has generically complained of anxiety in 2012 VA outpatient treatment records in addition to his claim of PTSD. As such, the caption on the title page has been amended accordingly.

A review of the Veteran's electronic claims file revealed copies of VA outpatient treatment records from 2012.


FINDINGS OF FACT

1.  The most probative medical evidence of record does not support a finding that the Veteran's currently diagnosed bilateral cataracts and refractive error and metallic fragments were caused by or related to the Veteran's time in service, to include any relationship to an injury sustained when a propane stove blew up in his face.

2.  The most probative medical evidence of record does not support a finding that the Veteran has a current disability manifested by scarring of the face.

3.  The most probative medical evidence of record does not support a finding that the Veteran has a current disability manifested by any psychiatric condition, to include PTSD; and the claimed service related stressor events are not corroborated. 

4.  The most probative medical evidence of record does not support a finding that the Veteran's currently diagnosed myocardial infarction and pericarditis results from PTSD and was not shown for many years after service and was not caused by or related to the Veteran's time in service.

5.  The most probative evidence of record does not support a finding that the Veteran has a current disability manifested by the residuals of any gunshot wound to the right knee.

6.  The most probative medical evidence of record does not support a finding that the Veteran's currently diagnosed bilateral hearing loss results from exposure to acoustic trauma and was not shown for many years after service and was not caused by or related to the Veteran's time in service.

7.  The most probative medical evidence of record does not support a finding that the Veteran's currently diagnosed tinnitus results from exposure to acoustic trauma and was not shown for many years after service and was not caused by or related to the Veteran's time in service.

8.  The most probative evidence of record does not support a finding that the Veteran has a current disability manifested by the residuals of any gunshot wound to the left shin.


CONCLUSIONS OF LAW

1.  The Veteran's claimed bilateral eye condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The Veteran's claimed scarring of the face was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  The Veteran's claimed acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4.  The Veteran's claimed diagnosed myocardial infarction and pericarditis was not incurred in or aggravated by active service, to include any secondary relationship to PTSD.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

5. The Veteran's claimed gunshot wound to the right knee was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

6.   The Veteran's claimed diagnosed bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

7.  The Veteran's claimed diagnosed tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

8.  The Veteran's claimed gunshot wound to the left shin was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

As to the current appealed claims, information concerning the VCAA duty to notify was sent to the Veteran in letters in October 2008, December 2008, and April 2009.  The letters fully addressed the notice elements.  The letters advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also informed the Veteran of how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128   (2008).  None is found by the Board.  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated the Veteran's service treatment records, relevant records from his service personnel file, private treatment records, and VA treatment records with the claims file.  The RO attempted to obtain reserve records but there were none.  See May 2009 3101 response.  Additionally, the RO attempted to verify the Veteran's claimed stressors and in-service injuries that he alleges occurred in January 1964 and during a classified mission to Vietnam from Fort Gordon in 1966.  The Veteran indicated that he conducted this mission with members of the US Special Operations Command (USSOCOM) and the Central Intelligence Agency (CIA).  Details of the Veteran's alleged 1964 and 1966 missions and injuries were provided to USSOC in July 2009.  However, in July 2009, USSOCOM provided a response that it was unable to confirm the stressor information/incidents.  Therefore, the Veteran's claimed stressors could not be corroborated and he has been appropriately notified of such by the RO.  The Veteran has not indicated that he received special pay for the alleged incidents.  Additionally, due to the fact that the Veteran's service records only indicate service in Korea in 1963 (and not in a recognized unit determined by the Department of Defense as having operated in or near the Korean DMZ), with no mention of Vietnam, any consideration in regard to the Agent Orange presumption, as suggested by the Veteran in regard to his claimed myocardial infarction and pericarditis, is rendered inapplicable.  See 38 C.F.R. §§ 3.307, 3.309.  Apart from his alleged classified records, the Veteran has not identified any other outstanding medical evidence pertinent to his appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82   (2006).  No VA examination was provided for the claims related to an acquired psychiatric disorder, to include PTSD, myocardial infarction and pericarditis, gunshot wound to the right knee, and gunshot wound to the left shin. The Board finds that no VA examination is required to resolve the current claims because, in regard to the Veteran's acquired psychiatric disorder, scarring of the face, and bilateral extremity gunshot wounds, as discussed in further detail below, there is no medical evidence of a current disability, no credible lay evidence of persistent or recurrent symptoms of a disorder, and no corroboration of the claimed service related stressor events.  In regard to the Veteran's myocardial infarction and pericarditis, also as discussed in further detail below, there is no in-service event, injury, or disease and there is no service-connected condition upon which to base secondary service connection.

The Veteran, however, underwent VA examinations for the issues of his bilateral eyes and bilateral ears.  The Board finds the VA examination/evaluation reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims decided herein.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided supporting rationales for the opinions rendered.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Legal Criteria 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection also is permissible on an alternative secondary basis if it is shown the claimed condition is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Service connection may also be granted for chronic disabilities, such as psychoses, heart disease, sensorineural hearing loss, and tinnitus, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).   The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Bilateral Eye Condition and Scarring of the Face

The Veteran contends that he currently suffers from a bilateral eye condition and scarring of the face that are the result of military service.  In particular, the Veteran has provided that a propane stove blew up in his face during military service and injured his face and eyes.

A review of the Veteran's service treatment records reveals that he did suffer an injury to his face and eyes during military service when a propane stove blew up in his face in November 1963.  He was treated for this condition at a military hospital.  There were no additional treatment records noting complaints or treatment for this condition for the duration of the Veteran's service.  On a medical history questionnaire for the Veteran's 1964 separation examination, he noted the previous injury to his eye.  However, the separation examiner found that the Veteran's eyes were normal with no residual injury as indicated by normal corneas and 20/20 vision.  There was no treatment or discussion of any facial scarring in the Veteran's service treatment records.  This is despite the fact that the Veteran's service treatment records are complete, as there are copies of entrance and exit examinations, dental examinations, immunizations, and treatment for various other injuries.

The Veteran's post-service outpatient treatment records show that the Veteran was seen for an eye lid edema in January 2006.  There was no discussion of etiology for this condition.  There were no other treatment records showing treatment for an eye condition.  There were no treatment records showing treatment or diagnosis of any facial scarring.

The Veteran was provided with a VA examination for his eyes in March 2009.  At the examination, upon reviewing the claims file, conducting an interview, and objective testing, the examiner diagnosed the Veteran with bilateral cataracts and a refractive disorder.  Additionally, the examiner noted that there were metallic fragments lodged in the Veteran's eyes.  The examiner opined that these conditions were less likely than not related to the in-service propane stove explosion the Veteran suffered.  In support, it was provided that the in-service injury appeared to be acute, as the Veteran's exit examination was absent for any indication of residual injury.  Additionally, the examiner noted that the Veteran did not manifest his current onset until decades after the initial injury, as related by the Veteran himself.  Furthermore, the Veteran himself indicated that the metallic fragments were from injuries sustained during his post-service employment as a welder/bumper repairman.  The examiner found that, within his medical expertise and according to medical authority, the type of injury sustained in service by the Veteran would not cause the diagnosed cataracts, refractive disorder, and metallic fragments seen at the Veteran's examination.

PTSD and Gunshot Wounds

The Veteran contends that he currently suffers from PTSD and gunshot wounds to the right knee and left shin as a result of experiences in the military.  In particular, the Veteran contends that he was sent on a classified mission from Fort Gordon, Georgia to the Republic of Vietnam in 1966 with orders to kill Ho Chi Minh.  He claims that he parachuted into the country during daylight and sustained gunshot wounds to his lower extremities.  He further claims that he worked with members of USSOCOM and CIA and was not allowed to discuss his mission with anyone.  He also claimed he went on another similar mission in January 1964 which included a night time jump.
 
As discussed above, the Veteran's contentions regarding the aforementioned mission could not be corroborated through any appropriate channels.  

A review of the Veteran's service treatment records were absent for any discussion of complaints or treatment for any psychiatric disorders or gunshot wounds.  This is despite the fact that the Veteran's service treatment records are complete, as there are copies of entrance and exit examinations, dental examinations, immunizations, and treatment for various other injuries, to include the injury to his eyes and face.

The Veteran's post-service outpatient treatment records were absent for any diagnoses of residual effects from gunshot wounds or any psychiatric disorders.  Although a 2012 VA outpatient treatment record noted that the Veteran displayed some anxiety, it was referenced in regard to the Veteran's concern over his financial situation and not used in the provision of any diagnosis.

Myocardial Infarction and Pericarditis

The Veteran contends that he suffered a myocardial infarction and pericarditis as a result of his PTSD.  In the alternative, the Veteran has posited that he should be afforded presumptive service condition for his heart condition due to his service in the Republic of Vietnam.

As discussed above, there is no verifiable record of any service in the Republic of Vietnam.  Additionally, the Veteran is not service-connected for, nor does he even have a diagnosis of any acquired psychiatric disability, to include PTSD.

A review of the Veteran's service treatment records was absent for any discussion of a heart condition.  This is despite the fact that the Veteran's service treatment records are complete, as there are copies of entrance and exit examinations, dental examinations, immunizations, and treatment for various other injuries, to include the injury to his eyes and face.

A review of the Veteran's post-service outpatient treatment records show that he was diagnosed with a myocardial infarction and pericarditis in October 2006.  There was no discussion of etiology of this condition in regard to the Veteran's military service.



Bilateral Hearing Loss and Tinnitus

The Veteran contends that he is currently diagnosed with bilateral hearing loss and tinnitus that is related to military service.  In this regard, the Veteran contends that acoustic trauma suffered during his service as a military police officer caused these conditions.

The Veteran's personnel records show that he served as a military police officer.  This condition has been determined to be of a moderate risk for acoustic trauma and, therefore, giving the Veteran the benefit of the doubt, exposure to acoustic trauma is conceded.

A review of the Veteran's service treatment records revealed no complaints or diagnoses of hearing loss or tinnitus during military service.  The Veteran's exit examination showed no complaints and normal hearing.  This is despite the fact that the Veteran's service treatment records are complete, as there are copies of entrance and exit examinations, dental examinations, immunizations, and treatment for various other injuries, to include the acute injury to his eyes and face.

A review of the Veteran's post-service outpatient treatment records shows that he has been seen for complaints of ear pain and hearing problems.  There has been no discussion of these conditions being etiologically related to military service.

The Veteran was provided with a VA examination in December 2011.  At the examination, upon review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss for VA purposes and tinnitus.  However, the examiner opined that these conditions were less likely than not related to any acoustic trauma sustained during military service.  In support, the VA examiner provided that the Veteran himself stated that the onset for these conditions was approximately 10 years earlier in 2001, which is more than 37 years after military service.  Additionally, the Veteran himself provided that he had an extensive family history of hearing loss.  As such, when coupled with the fact that the Veteran's service treatment records showed normal hearing at service exit, the examiner could not find that such condition was related to military service.  Additionally, the examiner found that the Veteran's tinnitus was related to his currently diagnosed hearing loss and not acoustic trauma sustained in military service.

Analysis

Bilateral Eye Condition

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a bilateral eye condition, so the appeal must be denied.  The evidence shows that there is a current disability, based upon the Veteran's diagnosis of bilateral cataracts and refractive disorder.  Additionally, there is also evidence of an in-service event, injury, or disease, as the Veteran's service treatment records reflect that he was treated for an injury to his eyes and face when a propane stove exploded.   The issue thus turns upon whether there is probative evidence of a nexus between the claimed in-service injury and the present disability.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

Here, the Board finds that the only probative medical evidence of record that discussed any potential etiology for this condition was in the March 2009 VA examination.  The examiner found that the Veteran's current bilateral eye condition was less likely than not related to the Veteran's in-service injury and more likely related to post-service events including an intercurrent cause via the Veteran's post-service employment as a welder/bumper repairman, as the Veteran admitted himself that he had injured his eyes in this regard and that the metallic fragments currently found in his eyes were from that employment.  Thus, the VA outpatient treatment record that noted "possible" corneal scarring from the in-service event has been ruled out by the comprehensive VA eye examination. 

Additionally, the VA examiner noted that the Veteran reported the onset of problems in 1988 which is decades after his discharge from service.  In this regard, the Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The only other evidence that even suggests that the Veteran's bilateral eye condition may be the result of the Veteran's in-service propane stove injury is the Veteran's own statements. The Board notes that the Veteran is competent to provide testimony regarding his experiences in the military, to include his accounts of being injured by an exploding propane stove during service.  While the Board has considered the Veteran's lay statements, as to the specific issue in this case, the etiology of his current complaints of a bilateral eye condition falls outside the realm of common knowledge of a lay person as it involves a complex medical question.  See Jandreau, 492 F.3d at 1377 n.4.  That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of eye problems, (see Gutierrez v. Principi, 19 Vet. App. 1, 9-10 (2004) (noting that lay persons are competent to report objective signs of illness such as joint pain or fatigue)), there is no indication that the Veteran is competent to diagnose a condition causing bilateral cataracts and a refractive disorder or to etiologically link the Veteran's reported symptoms to his active service.   He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation in this medically complicated case.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  As such, the Veteran's assertions in this regard are not afforded much probative value.

Accordingly, the most probative evidence of record, via the March 2009 VA examination, does not reflect that the Veteran's currently diagnosed bilateral cataracts and refractive disorder are related to his in-service injury.  As such, service connection for a bilateral eye condition is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

PTSD, Gunshot Wounds, and Facial Scarring

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a gunshot wound to the right knee, a gunshot wound to the left shin, and facial scarring.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability, as the medical evidence of record reveals no diagnosed conditions relating to an acquired psychiatric disorder, to include PTSD, a gunshot wound to the right knee, a gunshot wound to the left shin, and facial scarring.  Rather, the Veteran's post-service treatment records merely show a notation in 2012 that the Veteran appeared to have situation-based anxiety without any further psychiatric diagnoses.  The March 2009 VA eye examination did not reveal any residual facial scarring from the in-service event.  The private treatment records show the Veteran's eyes were evaluated but are silent for complaints or physical findings referable to facial scarring from the in-service event.  The Veteran was an active participant in the development of his case as he identified private treatment records he believed were relevant to his claim; however, such records do not substantiate his claims.  There is no credible lay evidence of persistent or recurrent symptoms of a mental health disability, residuals of gunshot wounds to the legs, and facial scarring.  Moreover, the Veteran's claimed service related stressor events have not been corroborated.  

The Board notes that a clinical finding such as a symptom of anxiety standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  The only other evidence in the claims file supporting the existence of an acquired psychiatric disorder, to include PTSD is the Veteran's own statements.  The issue of whether a lay person is competent to diagnose a mental disability and opine as to its cause is not unique to veterans law.  See generally Restatement (Third) of Torts: Phys. & Emot. Harm, § 4 (2010) (reviewing evidentiary rulings on proving the existence of emotional harm and its likely causes from several jurisdictions).  To the extent that other courts have addressed the weight to be given to lay evidence on this issue, the Board finds the logic and reasoning of these cases useful.  Generally, courts have required objective indicia or "some guarantee of genuineness" sufficient to verify the existence of a mental injury or emotional harm.  Johnson v. State, 334 N.E.2d 590, 592 (N.Y. 1975).  The rationale given for this rule is that mental disturbance is easily simulated.  The requirement of objective indicia may be met by clear medical proof of the existence of the claimed injury.  The Board concludes that this rule is compatible with the veterans benefits system.  VA regulations already require medical proof that psychoses and posttraumatic stress disorder (PTSD) are diagnosed in conformity with the medical standards contained in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorder.  See 38 C.F.R. §§ 3.304(f), 3.384, 4.125(a) (2015).  Although the Board recognizes that a lay person may competently report subjective feelings, the Board looks to the medical evidence of record to determine whether a current psychiatric disability exists.  Here, the medical evidence of record does not show a current disability. 

In short, in the absence of competent and credible evidence demonstrating a current disability manifested by an acquired psychiatric disorder, to include PTSD, a gunshot wound to the right knee, a gunshot wound to the left shin, and facial scarring, and in the absence of verified service related stressor events, a preponderance of the evidence is against the claim.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a gunshot wound to the right knee, a gunshot wound to the left shin, and facial scarring must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53 (1990).

Myocardial Infarction and Pericarditis

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for myocardial infarction and pericarditis, so the appeal must be denied.  As the evidence shows that there is a current disability, based upon the Veteran's diagnosis of myocardial infarction and pericarditis, the issue thus turns upon whether there was an in-service incurrence or aggravation of a disease or injury and, if so, whether there is probative evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

In regard to the issue of secondary service connection to the Veteran's alleged PTSD, because there is no service connection in effect for any acquired psychiatric disability, to include PTSD, there is no basis upon which to grant service connection for that theory.  See 38 C.F.R. § 3.310; see also Allen, 7 Vet. App. at 448.  Accordingly, any further consideration of this theory is rendered moot.

Additionally, because the Veteran has not been shown to have any service within the Republic of Vietnam or Korea during the presumptive period, no additional consideration can be afforded based upon such theory of presumption.  See 38 C.F.R. §§ 3.307, 3.309. 

In regard to direct service connection, there are no complaints of any cardiovascular or heart conditions during the Veteran's military service.  Moreover, following his discharge from the service in July 1964, the first evidence of any kind referring to any problem with the nerves in his heart was in 2006, over 40 years after the Veteran's discharge from military service.  The Veteran, other than claiming a relationship to PTSD and/or Agent Orange Exposure in Vietnam/Korea, has not made any other statements regarding how his current disability is related to his military service.  

Because the Veteran has not shown evidence of any in-service event, injury, or disease upon which to base service connection, the Veteran's claim fails for want of such showing.  Accordingly, any further discussion of etiology is rendered moot.  As such, the Veteran's claim for service connection for a myocardial infarction and pericarditis is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Hearing Loss and Tinnitus

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus, so the appeal must be denied.  The evidence shows that there is a current disability, based upon the Veteran's diagnosis of bilateral hearing loss and tinnitus.  Additionally, there is also evidence of an in-service event, injury, or disease, as the Veteran's exposure to acoustic trauma has been conceded due to his service as a military policeman.  The issue thus turns upon whether there is probative evidence of a nexus between the claimed in-service injury and the present disability.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

Here, the Board finds that the only medical evidence of record that discussed any potential etiology for this condition was in the December 2011 VA examination.  The examiner found that the Veteran's current bilateral hearing loss and tinnitus was less likely than not related to the Veteran's in-service acoustic trauma and more likely related to the Veteran's family history of hearing loss, as the Veteran admitted himself to this fact.

Additionally, the VA examiner noted the over 37 year difference between the Veteran's initial injury and the onset of his current complaints.  In this regard, the Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.

The only other evidence that even suggests that the Veteran's bilateral hearing loss and tinnitus may be the result of the Veteran's in-service acoustic trauma exposure is the Veteran's own statements.  The Board notes that the Veteran is competent to provide testimony regarding his experiences in the military, to include his accounts of experiencing acoustic trauma in military service.  While the Board has considered the Veteran's lay statements, as to the specific issue in this case, the etiology of his current complaints of a bilateral hearing condition and tinnitus falls outside the realm of common knowledge of a lay person as it involves a complex medical question of connecting symptoms manifesting decades later to an in-service evet.  See Jandreau, 492 F.3d at 1377 n.4.  That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of hearing problems, (see Gutierrez, 19 Vet. App. at 9-10), there is no indication that the Veteran is competent to etiologically link the Veteran's reported symptoms to his active service.   He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation in this medically complicated case.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King, 700 F.3d at 1345.  As such, the Veteran's assertions in this regard are not afforded much probative value.

Accordingly, the most probative evidence of record, via the December 2011 VA examination, does not reflect that the Veteran's currently diagnosed bilateral hearing loss and tinnitus are related to his in-service exposure to acoustic trauma.  As such, service connection for bilateral hearing loss and tinnitus is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral eye condition is denied.

Entitlement to service connection for scarring of the face is denied.

Entitlement to service connection for posttraumatic stress disorder (PTSD) is denied.

Entitlement to service connection for myocardial infarction and pericarditis, to include as secondary to PTSD is denied.

Entitlement to service connection for a gunshot wound to the right knee is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a gunshot wound to the left shin is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


